July 09, 2004


Mr. Douglas Alexander
Alexander Dubose Jones & Townsend, LLP
515 Congress Avenue, Suite 1720
Austin, TX 78701-3520

Mr. Billy Shepherd
Cruse Scott Henderson & Allen
2777 Allen Parkway, 7th Floor
Houston, TX 77019

Mr. Mike A. Hatchell
Locke Liddell & Sapp, LLP
100 Congress Ave., Suite 300
Austin, TX 78701
Ms. Dana C. Livingston Cobb
Alexander Dubose Jones & Townsend LLP
515 Congress Ave., Ste. 1720
Austin, TX 78701

Mr. J. R. "Rusty" Phenix
Phenix  Phenix & Crump
P. O. Box 1005
Henderson, TX 75653-1005

RE:   Case Number:  03-0754
      Court of Appeals Number:  12-02-00352-CV
      Trial Court Number:  99-219

Style:      IN RE  MARTHA WOOD, PATRICIA HAYNES, ELLIE L. CORLEY, AND ALL
      OTHERS SIMILARLY SITUATED

















Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 52.8(c), without hearing
oral argument, the Court conditionally  grants  the  petition  for  writ  of
mandamus.  (Justice Justice Owen not sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Linda J. Smith  |
|   |Clerk               |
|   |Ms. Cathy S. Lusk   |
|   |Honorable J. Clay   |
|   |Gossett             |